Citation Nr: 9913535	
Decision Date: 05/18/99    Archive Date: 05/26/99

DOCKET NO.  98-05 057A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma




THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.




ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran served on active duty from July 1967 to June 
1971.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma. 

The Board also notes that in June 1998, the veteran submitted 
a notice of disagreement with an April 1998 rating decision 
denying service connection for hepatitis and peripheral 
neuropathy.  He has not been provided a statement of the case 
on these denials.  Therefore, this matter is referred to the 
RO for appropriate action, to include the issuance of a 
statement of the case.


REMAND

The veteran seeks service connection for post-traumatic 
stress disorder.  He maintains that he has post-traumatic 
stress disorder due to stressors he experienced while serving 
in Vietnam.  In a letter received by the RO in June 1998, the 
veteran reported that he was awaiting further information 
from the U.S. Armed Services Center for Research of Unit 
Records (formerly the U.S. Army and Joint Services 
Environmental Support Group, hereinafter USASCRUR) to verify 
his inservice stressors.  The veteran requested that his case 
remain open until he is able to provide this information to 
the RO.  The RO did not address the veteran's request, and 
certified the veteran's claim to the Board.  The Board finds 
that due process requires that the veteran be provided the 
extra time to submit any new evidence and that any new 
evidence provided be reviewed by the RO prior to 
consideration of the veteran's claim by the Board.

Since additional development is indicated by the record on 
appeal, the case is REMANDED to the RO for the following 
action:

1.  The RO should write to the 
veteran and ask whether he has any 
more evidence that he wishes to 
submit in support of his claim.  He 
should also be requested to provide 
more specific details of his claimed 
stressors.  

2.  If the foregoing does not result 
in the receipt of sufficient 
evidence of combat service upon 
which alleged stressors are based or 
sufficient evidence of the alleged 
stressors, the RO should attempt to 
verify the veteran's alleged combat 
service and his alleged stressors 
through USASCRUR.  The information 
requested from USASCRUR should 
include unit histories and any 
available operational reports of 
lessons learned for Company B of the 
39th Engineering Battalion (CBT) 
(USARPAC) for the period from 
September 1968 through September 
1969. 
 
3.  The RO should take the 
appropriate steps to secure copies 
of all VA and non-VA outpatient and 
hospital treatment records, if any, 
which relate to treatment of the 
veteran's claimed post-traumatic 
stress disorder.  This should 
include copies of any available 
records for the veteran from the Vet 
Center in Tulsa, Oklahoma.

4.  Then, the RO should undertake 
any other indicated development, to 
include ordering another VA 
examination if needed to determine 
whether the veteran has PTSD due to 
a verified stressor.

5.  Then, the RO should readjudicate 
the veteran's claim.  

6.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, or if a timely notice 
of disagreement is received with 
respect to any other matter, the RO 
should issue a Supplemental 
Statement of the Case for all issues 
in appellate status and inform the 
veteran of any issue with respect to 
which further action is required to 
perfect an appeal.  The veteran 
should then be provided an 
appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.


		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


